 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is entered into, effective upon execution by the parties, by and
between Limited Brands, Inc. and The Limited Service Corporation (the
“Company”), and Martyn Redgrave (the “Executive”) (hereinafter collectively
referred to as “the parties”).
 
WHEREAS, the Executive is employed as a Executive Vice President — Chief
Administrative Officer of the Company and is continuing to be experienced in
various phases of the Company’s business and will possess an intimate knowledge
of the business and affairs of the Company and its policies, procedures,
methods, and personnel; and
 
WHEREAS, the Company has determined that it is essential and in its best
interests to retain the services of key management personnel and to ensure their
continued dedication and efforts; and
 
WHEREAS, this Agreement supersedes the Employment Agreement that the parties
entered into as of January 17, 2005; provided, however nothing in this
Employment Agreement shall cancel or modify any previous grant of stock options
or restrictive stock which was previously granted to the Executive or any rights
to repurchase shares represented by such grants
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”) has determined that it is in the best interests of the Company to
secure the services and employment of the Executive, and the Executive is
willing to render such services on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the parties contained herein, the parties hereby agree as follows:
 
1.           Term.  The term of employment under this Agreement shall be for the
period commencing on the date hereof (the “Commencement Date”) and ending on the
fourth anniversary of the Commencement Date (the “Term”); provided, however,
that thereafter this Agreement shall be automatically renewed from year to year,
unless either the Company or the Executive shall have given written notice to
the other at least ninety (90) days prior thereto that the term of this
Agreement shall not be so renewed.
 
2.           Employment.
 
(a)           Position.  The Executive shall be employed as a Executive Vice
President – Chief Administrative Officer or such other position of reasonably
comparable or greater status and responsibilities, as may be determined by the
Board of Directors. The Executive shall perform the duties, undertake the
responsibilities, and exercise the authority customarily performed, undertaken,
and exercised by persons employed in a similar executive capacity. The Executive
shall report to the Chairman and Chief Executive Officer of Limited Brands. The
Executive’s office shall be located in Columbus, Ohio.
 
(b)           Obligations.  The Executive agrees to devote his full business
time and attention to the business and affairs of the Company. The foregoing,
however, shall not preclude the Executive from serving on corporate, civic, or
charitable boards or committees or managing personal investments, so long as
such activities do not interfere with the performance of the Executive’s
responsibilities hereunder.
 
3.           The Company agrees to pay or cause to be paid to the Executive an
annual base salary at the rate of One Million Forty Thousand Dollars
($1,040,000), less applicable withholding. This base salary will be subject to
annual review and may be increased from time to time by the Board considering
factors such as the Executive’s responsibilities, compensation of similar
executives within the company and in other companies, performance of the
Executive, and other pertinent factors (hereinafter referred to as the “Base
Salary”). Such Base Salary shall be payable in accordance with the Company’s
customary practices applicable to its executives.
 
4.           Equity Compensation.  The Executive shall be eligible for
additional future equity-based awards (if any) as may be commensurate with his
position and performance, if, when and as determined by the Compensation
Committee in its discretion. The Company agrees that with respect to future
annual grants that it will
 

--------------------------------------------------------------------------------


 
recommend to the Compensation Committee that the Executive’s grant will be
targeted to award a value equal to 1.5 times the Executive’s Base Salary.
 
5.           Employee Benefits.  The Executive shall be entitled to participate
in all employee benefit plans, practices, and programs maintained by the Company
and made available to senior executives generally and as may be in effect from
time to time. The Executive’s participation in such plans, practices and
programs shall be on the same basis and terms as are applicable to senior
executives of the Company generally.
 
6.           Bonus.
 
The Executive shall be entitled to participate in the Company’s applicable
incentive compensation plan at a target level of One Hundred Thirty Percent
(130%) of the Executive’s Base Salary on such terms and conditions as determined
from time to time by the Board.
 
7.           Other Benefits.
 
(a)           Benefits.  Except as modified herein, the Executive shall be
entitled to all of the benefits as set forth in the Executive’s January 13, 2005
Offer Letter (“Offer Letter”).
 
(b)           Expenses.  Subject to applicable Company policies, the Executive
shall be entitled to receive prompt reimbursement of all expenses reasonably
incurred by him in connection with the performance of his duties hereunder or
for promoting, pursuing, or otherwise furthering the business or interests of
the Company.
 
(c)           Office and Facilities.  The Executive shall be provided with
appropriate offices and with such secretarial and other support facilities as
are commensurate with the Executive’s status with the Company and adequate for
the performance of his duties hereunder.
 
8.           Paid Time Off (PTO) Program. The Executive shall be entitled to
paid time off in accordance with the policies as periodically established by the
Board for similarly situated executives of the Company.
 
9.           Termination.   The Executive’s employment hereunder is subject to
the following terms and conditions:
 
(a)           Disability.  The Company shall be entitled to terminate the
Executive’s employment after having established the Executive’s Disability. For
purposes of this Agreement, “Disability” means a physical or mental infirmity
which impairs the Executive’s ability to substantially perform his duties under
this Agreement for a period of at least six months in any twelve-month calendar
period as determined in accordance with Limited Brands, Inc. Long-Term
Disability Plan.
 
(b)           Cause. The Company shall be entitled to terminate the Executive’s
employment for “Cause” without prior written notice. For purposes of this
Agreement, “Cause” shall mean that the Executive (1) willfully failed to perform
his material duties with the Company (other than a failure resulting from the
Executive’s incapacity due to physical or mental illness); or (2) has plead
“guilty” or “no contest” to or has been convicted of an act which is defined as
a felony under federal or state law; or (3) engaged in willful misconduct in bad
faith which could reasonably be expected to materially harm the Company’s
business or its reputation. “Cause” shall not include acts which are cured by
the Executive no later than thirty (30) days from the date of receipt by the
Executive of written notice from the Company identifying in reasonable detail
the act or acts constituting “willfully fail[ure] to perform his duties.”
 
The Executive shall be given prompt written notice by the Board of termination
for Cause, such notice to state in detail the particular act or acts or failure
or failures to act that constitute the grounds on which the proposed termination
for Cause is based. The Executive shall be entitled to a hearing before the
Board or a committee thereof established for such purpose and to be accompanied
by legal counsel. Such hearing shall be held within 15 days of notice to the
Company by the Executive, provided the Executive requests such hearing within 30
days of the written notice from the Board of the termination for Cause.
 

--------------------------------------------------------------------------------


 
(c)           Termination by the Executive.  The Executive may terminate
employment hereunder for “Good Reason” by delivering to the Company (1) a
Preliminary Notice of Good Reason (as defined below), and (2) not earlier than
thirty (30) days from the delivery of such Preliminary Notice, a Notice of
Termination. For purposes of this Agreement, “Good Reason” means (i) the failure
to continue the Executive in a capacity contemplated by Section 2 hereof; (ii)
any assignment to the Executive that is materially inconsistent with the
Executive’s positions, duties, authority, responsibilities or reporting
requirements as set forth in Section 2 hereof; (iii) a reduction in or a
material delay in payment of the Executive’s total cash compensation and
benefits from those required to be provided in accordance with the provisions of
this Agreement; (iv) the Company, the Board or any person controlling the
Company requires the Executive to be based outside of the United States, other
than on travel reasonably required to carry out the Executive’s obligations
under the Agreement; (v) any delivery of a Preliminary Notice of Good Reason
that is delivered by the Executive to the Company after April 1, 2010; (vi) any
other material breach of a material term contained in this Agreement; or (vi)
the failure of the Company to obtain the assumption in writing of its obligation
to perform this Agreement by any successor to all or substantially all of the
assets of the Company within 15 days after a merger, consolidation, sale, or
similar transaction; provided, however, that “Good Reason” shall not include (A)
acts not taken in bad faith which are cured by the Company in all respects not
later than thirty (30) days from the date of receipt by the Company of a written
notice from the Executive identifying in reasonable detail the act or acts
constituting “Good Reason” (a “Preliminary Notice of Good Reason”) or (B) acts
taken by the Company by reason of the Executive’s physical or mental infirmity
which impairs the Executive’s ability to substantially perform his duties under
this Agreement. A Preliminary Notice of Good Reason shall not, by itself,
constitute a Notice of Termination. Further, notwithstanding anything in the
Agreement to the contrary, the Company agrees to accept as Good reason any
Preliminary Notice of Good reason delivered pursuant to Section 9 (c)(v) above
and upon said receipt to specify a Termination Date to occur no later than six
(6) months from the receipt of the Preliminary Notice of Good Reason.
 
(d)           Notice of Termination.  Any purported termination for Cause by the
Company or for Good Reason by the Executive shall be communicated by a written
Notice of Termination to the other two weeks prior to the Termination Date (as
defined below). For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which indicates the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. Any termination by the Company
other than for Cause or by the Executive without Good Reason shall be
communicated by a written Notice of Termination to the other party two (2) weeks
prior to the Termination Date. However, the Company may elect to pay the
Executive in lieu of two (2) weeks written notice. For purposes of this
Agreement, no such purported termination of employment shall be effective
without such Notice of Termination.
 
(e)           Termination Date, Etc.  “Termination Date” shall mean in the case
of the Executive’s death, the date of death, or in all other cases, the date
specified in the Notice of Termination; provided, however, that if the
Executive’s employment is terminated by the Company due to Disability, the date
specified in the Notice of Termination shall be at least thirty (30) days from
the date the Notice of Termination is given to the Executive.
 
 
10.
Compensation Upon Certain Terminations by the Company not Following a Change in
Control

 

(a)           If during the term of the Agreement (including any extensions
thereof), whether or not following a Change in Control (as defined below), the
Executive’s employment is terminated by the Company for Cause or by reason of
the Executive’s death, or if the Executive gives written notice not to extend
the term of this Agreement, the Company’s sole obligations hereunder shall be to
pay the Executive the following amounts earned hereunder but not paid as of the
Termination Date: (i) Base Salary, (ii) reimbursement for any and all monies
advanced or expenses incurred pursuant to Section 7(b) through the Termination
Date, and (iii) any earned compensation which the Executive had previously
deferred (including any interest earned or credited thereon)(collectively,
“Accrued Compensation”). The Executive’s entitlement to any other benefits shall
be determined in accordance with the Company’s employee benefit plans then in
effect.
 
(b)           If the Executive’s employment is terminated by the Company other
than for Cause or by the Executive for Good Reason, in each case other than
during the 24-month period immediately following a Change in Control, the
Company’s sole obligations hereunder shall be as follows:
 

--------------------------------------------------------------------------------


 
(i)           the Company shall pay the Executive the Accrued Compensation;
 
(ii)           the Company shall continue to pay the Executive the Base Salary
for a period of one (1) year following the Termination Date;
 
(iii)           in consideration of the Executive signing a General Release, the
Company shall (A) pay the Executive any incentive compensation under the plan
described in Section 6 that the Executive would have received if he had remained
employed with the Company for a period of one (1) year after the Termination
Date; (B) pay the Executive his Base Salary for one additional year after
payments have ended under Section 1O(b)(ii); (D)with respect to all performance
shares of the Company’s restricted stock that have been granted to the
Executive, if the applicable performance goals are achieved, the Executive shall
be entitled to pro rata vesting of said shares and in addition, the Executive
shall also be entitled to pro rata vesting of all shares of the Company’s
restricted stock that has been granted to the Executive. Pro rata vesting of
said shares shall be based on the number of months employed during the period of
vesting; and
 
(iv)           provided, however, that in the event Executive becomes entitled
to any payments under Section 10(g), the Company’s obligations to Executive
under Section 10 shall thereafter be determined solely under Section 10 (g).
 
(c)           If the Executive’s employment is terminated by the Company by
reason of the Executive’s Disability, the Company’s sole obligations hereunder
shall be as follows:
 
(i)           the Company shall pay the Executive the Accrued Compensation;
 
(ii)           the Executive shall be entitled to receive the applicable Base
Salary continuation rights described in the Executive’s Offer Letter, plus any
disability benefits available under the Company’s Executive Long Term Disability
Plan as also described in the Executive’s Offer Letter.
 
(d)           If the Executive’s employment is terminated by reason of the
Company’s written notice to the Executive of its decision not to extend the
Employment Agreement pursuant to Section 1 hereof, the Company’s sole obligation
hereunder shall be as follows:
 
(i)           the Company shall pay the Executive the Accrued Compensation;
 
(ii)           the Company shall continue to pay the Executive the Base Salary
for a period of one (1) year following the expiration of such term; and
 
(iii)           in consideration of the Executive signing a General Release, the
Company shall (A) pay the Executive any incentive compensation under the plan
described in Section 6 that the Executive would have received if he had remained
employed with the Company for a period of one (1) year after the Termination
Date; and (B) pay the Executive his Base Salary for one additional year after
payments have ended under Section 10(d)(ii); and
 
(e)           For up to eighteen (18) months during the period the Executive is
receiving salary continuation pursuant to Section 10(b), 10(c) or 10(d) hereof,
the Company shall, at its expense, provide to the Executive and the Executive’s
beneficiaries medical and dental benefits substantially similar in the aggregate
to the those provided to the Executive immediately prior to the date of the
Executive’s termination of employment; provided, however, that the Company’s
obligation to provide such benefits shall cease upon the earlier of the
Executive being eligible for medical and dental benefits through another
employer or eighteen months Further, the Executive agrees if the Executive is
terminated for Good Reason pursuant to Section 9(c)(v) that the Company is
released from its obligations under Section 10(b) upon the Executive’s first day
of employment that is comparable to the compensation the Executive received from
the Company and to the positions and/or responsibilities that the Executive held
and/or performed for the Company with another employer. The Company agrees
providing consulting services and/or that serving on the board of any entity
does not constitute employment by another employer.
 
(f)           Executive shall not be required to mitigate the amount of any
payment provided for in this Section 10 by seeking other employment or otherwise
and no such payment or benefit shall be eliminated,
 

--------------------------------------------------------------------------------


 
offset or reduced by the amount of any compensation provided to the Executive in
any subsequent employment, except as provided in Section 10(e).
 
(g)           In the event that (x) the Company enters into a binding agreement
that, if consummated, would constitute a Change in Control, (y) Executive’s
employment is terminated under the circumstances set forth in Section 10(b) and
(z) within six months after the execution of such agreement a Change in Control
of the Company occurs involving one or more of the other parties to such
agreement, then the Company’s sole obligations hereunder shall be as follows:
 
(i)           the Company shall pay to Executive a lump sum payment in cash no
later than 10 business days after the Change in Control an amount equal to the
sum of (A) and (B), where (A) is the difference between (x) the Severance Amount
(as defined in Section 14(a)(ii)) and (y) the sum of the payments made to the
Executive prior to the change in Control pursuant to Section 10(b)(ii) and (B)
is the difference between (x) the Bonus Amount (as defined in the Section
14(a)(iii)) and (y) the payments, if any, made to Executive prior to the Change
in Control pursuant to Section 10(b)(iii)(A);
 
(ii)           the Company shall reimburse Executive for any documented legal
fees and expenses to the extent set forth in Section 14(a)(iv);
 
(iii)           The Company shall make available to Executive and Executive’s
beneficiaries medical and dental benefits to the extent provided in Section
14(a)(v); and
 
(iv)           each of the Company and Executive shall have and be subject to,
the rights, duties, and obligations set forth in Sections 14(a) and (b).
 
11.           Employee Covenants.
 
(a)           For the purposes of this Section 11, the term “Company shall
include Limited Brands, Inc. and all of its subsidiaries and affiliates thereof.
 
(b)           Confidentiality.  The Executive shall not, during the term of this
Agreement and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, “Unauthorized Disclosure” shall mean use by the Executive for his own
benefit or disclosure by the Executive to any person other than a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of duties as an executive of the Company or as may
be legally required, of any confidential information relating to the business or
prospects of the Company (including, but not limited to, any information and
materials pertaining to any Intellectual Property as defined below ; provided,
however, that such term shall not include the use or disclosure by the
Executive, without consent, of any publicly available information (other than
information available as a result of disclosure by the Executive in violation of
this Section 11(b)). This confidentiality covenant has no temporal, geographical
or territorial restriction, however, the parties acknowledge that unless the
confidential information constitutes a trade secret of the Company such
confidential information as a general rule ceases to be confidential after five
years.
 
(c)           Non-Competition.  During the Non-Competition Period described
below, the Executive shall not, directly or indirectly, without the prior
written consent of the Company, own, manage, operate, join, control, be employed
by, consult with or participate in the ownership, management, operation or
control of, or be connected with (as a stockholder, partner, or otherwise), any
business, individual, partner, firm, corporation, or other entity that competes
or plans to compete, directly or indirectly, with the Company, or any of its
products; provided, however, that the “beneficial ownership” by the Executive
after termination of employment with the Company, either individually or as a
member of a “group,” as such terms are used in Rule 13d of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of not more than two percent (2%) of the voting stock of any publicly
held corporation shall not be a violation of Section 11 of this Agreement.
 
The “Non-Competition Period” means the period the Executive is employed by the
Company plus one (1) year from the Termination Date if the Executive’s
employment is terminated (i) by the Company for any reason, or (ii) by the
Executive for any reason.
 

--------------------------------------------------------------------------------


 
Notwithstanding anything in this Agreement to the contrary, the Executive after
his Termination Date shall be allowed to serve on the board of any specialty
retailer that does not engage or plans to engage in any business activity that
accounts for a material portion of the Company’s annual sales.
 
(d)           Non-Solicitation. During the No-Raid Period described below, the
Executive shall not directly or indirectly solicit, induce or attempt to
influence any employee to leave the employment of the Company, nor assist anyone
else in doing so. Further, during the No-Raid Period, the Executive shall not,
either directly or indirectly, alone or in conjunction with another party,
interfere with or harm, or attempt to interfere with or harm, the relationship
of the Company, with any person who at any time was an employee, customer or
supplier of the Company, or otherwise had a business relationship with the
Company.
 
The “No-Raid Period” means the period the Executive is employed by the Company
plus one (1) year from the Termination Date if the Executive’s employment is
terminated (I) by the Company for any reason, or (ii) by the Executive for any
reason.
 
(e)           Intellectual Property.  The Executive agrees that all inventions,
designs and ideas conceived, produced, created, or reduced to practice, either
solely or jointly with others, during his employment with the Company including
those developed on his own time, which relates to or is useful in the Company’s
business (“Intellectual Property”) shall be owned solely by the Company. The
Executive understands that whether in preliminary or final form, such
Intellectual Property includes, for example, all ideas, inventions, discoveries,
designs, innovations, improvements, trade secrets, and other intellectual
property. All Intellectual Property is either work made for hire for the Company
within the meaning of the United States Copyright Act, or, if such Intellectual
Property is determined not to be work made for hire, then the Executive
irrevocably assigns all rights, titles and interests in and to the Intellectual
Property to the Company, including all copyrights, patents, and/or trademarks.
The Executive agrees that he will, without any additional consideration, execute
all documents and take all other actions needed to convey his complete ownership
of the Intellectual Property to the Company so that the Company may own and
protect such Intellectual Property and obtain patent, copyright and trademark
registrations for it, The Executive also agrees that the Company may alter or
modify the Intellectual Property at the Company’s sole discretion, and the
Executive waives all right to claim or disclaim authorship. The Executive also
represents that he has not previously invented any Intellectual Property or has
advised the Company in writing of any prior inventions or ideas.
 
(f)           Remedies.  The Executive agrees that any breach of the terms of
this Section 11 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent, such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive, without having to prove damages. The terms of this paragraph shall
not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including but not limited to the recovery of
damages from the Executive. The Executive and the Company further agree that the
provisions of the covenants not to compete and solicit are reasonable and that
the Company would not have entered into this Agreement but for the inclusion of
such covenants herein. The parties agree that the prevailing party shall be
entitled to all costs and expenses, including reasonable attorneys’ fees and
costs, in addition to any other remedies to which either may be entitled at law
or in equity. Should a court determine, however, that any provision of the
covenants is unreasonable, either in period of time, geographical area, or
otherwise, the parties hereto agree that the covenant should be interpreted and
enforced to the maximum extent which such court deems reasonable.
 
The provisions of this Section 11 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 11; provided, however, that this paragraph shall not,
in and of itself, preclude the Executive from defending himself against the
enforceability of the covenants and agreements of this Section 11.
 
12.           Employee Representation. The Executive expressly represents and
warrants to the Company that the Executive is not a party to any contract or
agreement and is not otherwise obligated in any way, and is not subject to any
rules or regulations, whether governmentally imposed or otherwise, which will or
may
 

--------------------------------------------------------------------------------


 
restrict in any way the Executive’s ability to fully perform the Executive’s
duties and responsibilities under this Agreement.
 
13.           Change in Control.
 
(a)           For purposes of this Section 13, “Company” shall mean Limited
Brands, Inc., a Delaware corporation.
 
(b)           For purposes of this Agreement “Change in Control” means, and
shall be deemed to have occurred upon the first to occur of any of the following
events:
 
(i)           Any Person (other than an Excluded Person) becomes, together with
all “affiliates” and “associates” (each as defined under Rule 12b-2 of the
Exchange Act), “beneficial owner” (as defined under Rule 13d-3 of the Exchange
Act)of securities representing 33% or more of the combined voting power of the
Voting Stock then outstanding, unless such Person becomes “beneficial owner” of
33% or more of the combined voting power of the Voting Stock then outstanding
solely as a result of an acquisition of Voting Stock by the Company which, by
reducing the Voting Stock outstanding, increases the proportionate Voting Stock
beneficially owned by such Person (together with all “affiliates” and
“associates” of such Person) to 33% or more of the combined voting power of the
Voting Stock then outstanding; provided, that if a Person shall become the
“beneficial owner” of 33% or more of the combined voting power of the Voting
Stock then outstanding by reason of such Voting Stock acquisition by the Company
and shall thereafter become the “beneficial owner” of any additional Voting
Stock which causes the proportionate voting power of Voting Stock beneficially
owned by such Person to increase to 33% or more of the combined voting power of
the Voting Stock then outstanding, such Person shall, upon becoming the
“beneficial owner” of such additional Voting Stock, be deemed to have become the
“beneficial owner” of 33% or more of the combined voting power of the Voting
Stock then outstanding other than solely as a result of such Voting Stock
acquisition by the Company;
 
(ii)           During any period of 24 consecutive months individuals who at the
beginning of such period constitute the Board (and any new Director, whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the Directors then still in
office who either were Directors at the beginning of the period or whose
election or nomination for election was so approved), cease for any reason to
constitute a majority of Directors then constituting the Board;
 
(iii)           A reorganization, merger or consolidation of the Company is
consummated, in each case, unless, immediately following such reorganization,
merger or consolidation, (i) more than 50% of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the “beneficial owners” of the Voting Stock outstanding immediately prior to
such reorganization, merger or consolidation, (ii) no Person (but excluding for
this purpose any Excluded Person and any Person beneficially owning, immediately
prior to such reorganization, merger or consolidation, directly or indirectly,
33% or more of the voting power of the outstanding Voting Stock) beneficially
owns, directly or indirectly, 33% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Board at the time of the execution of the
initial agreement providing for such reorganization, merger or consolidation;
 
(iv)           The consummation of (i) a complete liquidation or dissolution of
the Company or (ii) the sale or other disposition of all or substantially all of
the assets of the Company, other than to any corporation with respect to which,
immediately following such sale or other disposition, (A) more than 50% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the “beneficial owners” of the Voting Stock
outstanding immediately prior to such sale or other disposition of assets, (B)
no Person (but excluding for this purpose any Excluded Person and any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 33% or more of the voting power of the
 

--------------------------------------------------------------------------------


 
outstanding Voting Stock) beneficially owns, directly or indirectly, 33% or more
of, respectively, the then outstanding shares of common stock of such
corporation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (C) at least a majority of the members of the board of directors
of such corporation were members of the Board at the time of the execution of
the initial agreement or action of the Board providing for such sale or other
disposition of assets of the Company; or
 
(v)           The occurrence of any transaction or event that the Board, in its
sole discretion, designates a “Change in Control”.
 
Notwithstanding the foregoing, in no event shall a “Change in Control” be deemed
to have occurred (i) as a result of the formation of a Holding Company, or (ii)
with respect to an Executive, if Executive is part of a “group,” within the
meaning of Section 13(d)(3) of the Exchange Act as in effect on the Effective
Date, which consummates the Change in Control transaction. In addition, for
purposes of the definition of “Change in Control” a Person engaged in business
as an underwriter of securities shall not be deemed to be the “beneficial owner”
of, or to “beneficially own,” any securities acquired through such Person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition. “Excluded Person”
shall mean (i) the Company; (ii) any of the Company’s Subsidiaries; (iii) any
Holding Company; (iv) any employee benefit plan of the Company, any of its
Subsidiaries or a Holding Company; or (v) any Person organized, appointed or
established by the Company, any of its Subsidiaries or a Holding Company for or
pursuant to the terms of any plan described in clause (iv). “Person” shall mean
any individual composition, partnership, limited liability company,
associations, trust or other entity or organization. “Holding Company” shall
mean an entity that becomes a holding company for the Company or its businesses
as a part of any reorganization, merger, consolidation or other transaction,
provided that the outstanding shares of common stock of such entity and the
combined voting power of the then outstanding voting securities of such entity
entitled to vote generally in the election of directors is, immediately after
such reorganization, merger, consolidation or other transaction, beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the “beneficial owners”, respectively, of the Voting Stock
outstanding immediately prior to such reorganization, merger, consolidation or
other transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding Voting Stock. “Voting Stock” shall mean
securities of the Company entitled to vote generally in the election of members
of the Company’s Board of Directors.
 
 
14.
Compensation Upon Certain Terminations During the 24-Month Period Following a
Change in Control

 

(a)           If the Executive’s employment is terminated by the Company other
than for Cause or by the Executive for Good Reason, in each case during the 24
consecutive month period immediately following a Change in Control, the
Company’s sole obligations hereunder subject to the Executive’s execution of a
General Release, shall be as follows:
 
(i)           the Company shall pay the Executive the Accrued Compensation;
 
(ii) the Company shall pay the Executive a lump sum payment in cash no later
than ten business days after the Termination Date an amount equal to two times
Executive’s Base Salary (the “Severance Amount”);
 
(iii)           the Company shall pay the Executive a lump sum payment in cash
no later than ten (10) business days after the date of termination an amount
equal to the sum of the last four (4) bonus payments the Executive received
under the Company’s incentive compensation plan described in Section 6 and a
pro-rata amount for the season in which the Executive’s employment is terminated
based on the average of the prior four (4) bonus payments and the number of days
the Executive is employed during such season (the “Bonus Amount”);
 
(iv)           the Company shall reimburse the Executive for all documented
legal fees and expenses reasonably incurred by the Executive in seeking to
obtain or enforce any right or benefit provided by this Section 14; and
 

--------------------------------------------------------------------------------


 
(v)           the Company shall provide the Executive and Executive’s
beneficiaries medical and dental benefits substantially similar to those which
the Executive was receiving immediately prior to the date of termination for a
period of eighteen (18) months after the Termination Date; provided however,
that the Company’s obligation with respect to the foregoing medical and dental
benefits shall cease in the event Executive becomes employed.
 
(b)           Except as provided in Section 14(a)(v), the Executive shall not be
required to mitigate the amount of any payment provided for in this Section 14
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 14 be reduced by any compensation earned by
the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
 
15.           Successors and Assigns.
 
(a)           This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and assigns, and the Company shall
require any successor or assign to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. The
term “the Company” as used herein shall include any such successors and assigns
to the Company’s business and/or assets. The term “successors and assigns” as
used herein shall mean a corporation or other entity acquiring or otherwise
succeeding to, directly or indirectly, all or substantially all the assets and
business of the Company (including this Agreement) whether by operation of law
or otherwise.
 
(b)           Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Executive, the Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executives legal personal representative.
 
16.           Arbitration.  Except with respect to the remedies set forth in
Section 11(f) hereof, any controversy or claim between the Company or any of its
affiliates and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single arbitrator whose award
shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in New
York, New York. The Company and the Executive each waive any right to a jury
trial or to a petition for stay in any action or proceeding of any kind arising
out of or relating to this Agreement or its termination and agree that the
arbitrator shall have the authority to award cost and attorney fees to the
prevailing party.
 
17.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:
 
To the Executive:
Martyn Redgrave
c/o Frank Vogl
Best & Flanagan LLP
225 South Sixth Street #4000
Minneapolis, Minnesota 55402
 
To the Company:
Limited Brands, Inc.
Three Limited Parkway
Columbus, Ohio 43230
Attn: Secretary
 
18.           Settlement of Claims.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances,
 

--------------------------------------------------------------------------------


 
including, without limitation, any set-off, counterclaim, recoupment, defense,
or other right which the Company may have against the Executive or others.
 
19.           Miscellaneous.  No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing and signed by the Executive and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The Company and the Executive agree to use commercially
reasonable efforts to prevent the imposition of liability on the Executive under
Code Section 409A(a)(l), but if any liability is imposed despite such efforts,
the Company shall pay the amount of such liability.
 
20.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Ohio without giving
effect to the conflict of law principles thereof.
 
21.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
22.           Entire Agreement. This Agreement along with the Executive’s Offer
Letter constitutes the entire agreement between the parties hereto with respect
to the subject matter hereof and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof. The parties agree that if there are
any conflicts or inconsistencies between the Offer Letter, this Agreement and
any other benefit plan or agreement the more favorable term(s) shall be applied
to the Executive.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.
 



 
LIMITED BRANDS, INC.
         
By:
/s/ Leslie Wexner
 
6/2/2008
   
Name:
Leslie Wexner
 
Date
   
Title:
Chairman of the Board
   






 
/s/ Martyn Redgrave
 
5/23/2008
 
Martyn Redgrave
 
Date

 

 

--------------------------------------------------------------------------------
